FILED
                                                            JUN 19 2020
                      ORDERED PUBLISHED                 SUSAN M. SPRAUL, CLERK
                                                          U.S. BKCY. APP. PANEL
                                                          OF THE NINTH CIRCUIT


         UNITED STATES BANKRUPTCY APPELLATE PANEL
                   OF THE NINTH CIRCUIT

In re:                                    BAP No. CC-19-1230-TaFS

CHAD PAUL DELANNOY,                       Bk. No. 8:17-bk-10423-ES
            Debtor.
                                          Adv. No. 8:17-bk-01073-ES
CHAD PAUL DELANNOY,

                Appellant,

v.                                        OPINION

WOODLAWN COLONIAL, L.P., a
California Limited Partnership,

                Appellee.


            Appeal from the United States Bankruptcy Court
                  for the Central District of California
         Honorable Erithe A. Smith, Bankruptcy Judge, Presiding

                            APPEARANCES:
Charity J. Manee of Goe & Forsythe, LLP argued for appellant; Howard M.
Bidna of Bidna & Keys, APLC, argued for appellee.

Before: TAYLOR, FARIS, AND SPRAKER, Bankruptcy Judges.
TAYLOR, Bankruptcy Judge:

                                INTRODUCTION

      Chad Paul Delannoy lost his position as captain of the luxury yacht

Alessa Leigh when his employer discovered his acts of theft; this led to

criminal charges and an adverse civil judgment based on conversion. While

his appeal of the judgment was pending, he filed a chapter 71 bankruptcy.

The Trustee promptly seized the helm in his appeal. Delannoy was no

longer the master of his appellate fate.

      Over Delannoy’s objection, the Trustee sold Delannoy’s appeal rights

to his adversary, Woodlawn Colonial, L.P. (“Woodlawn”), which then

dismissed the appeal to render the judgment final. The bankruptcy court

determined that the then-final judgment was issue preclusive as to

Woodlawn’s § 523(a)(6) claim and granted Woodlawn summary judgment.

Delannoy appealed. We AFFIRM.

      We publish this decision primarily to dispel any misconception

regarding what a creditor is purchasing when it buys a chapter 7 debtor’s

right to appeal a California judgment. The creditor is not securing certain

victory in asserting the preclusive effect of the judgment in a

nondischargeability action. At most, the creditor is purchasing the

      1
        Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101–1532, all “Rule” references are to the Federal Rules
of Bankruptcy Procedure, and all “Civil Rule” references are to the Federal Rules of
Civil Procedure.

                                           2
possibility of obtaining the finality of the judgment necessary to then argue

that issue preclusion could and should apply. The creditor must prove that

all elements of issue preclusion are met. And the application of issue

preclusion remains a discretionary decision by the bankruptcy court based

on a public policy analysis.

                                      FACTS2

The Prepetition State Court Proceedings

      The State Court Trial

      Prepetition, Delannoy’s employer, Alessa Leigh LLC, and its

member, R. Scott Bell (“Plaintiffs”), sued Delannoy for conversion and

money had and received under California law. Plaintiffs’ conversion claim

allegations, including the last allegation that Delannoy’s acts “were willful,

malicious, and oppressive and were undertaken with the intent to cause

injury and damage to Plaintiffs, therefore justifying an award of exemplary

and punitive damages,” were incorporated in their money had and

received claim.

      After commencement of the civil suit, Delannoy pleaded guilty to

Cal. Penal Code § 487(a) grand theft and admitted that he unlawfully and



      2
        We heavily borrow from our decision, Delannoy v. Woodlawn Colonial, L.P. (In re
Delannoy), BAP No. CC-17-1334-SKuL, 2018 WL 4190874 (9th Cir. BAP Aug. 31, 2018)
(“Delannoy I”). We take judicial notice of documents filed in Delannoy I, the appeal
therefrom (No. 18-60057), the bankruptcy case, and the adversary proceeding. Atwood v.
Chase Manhattan Mortg. Co. (In re Atwood), 293 B.R. 227, 233 n.9 (9th Cir. BAP 2003).

                                           3
fraudulently appropriated, converted, stole, and embezzled Bell’s property.

But at the civil trial, he denied taking Plaintiffs’ property. The state court

found his testimony not credible and, at times, evasive. It also accepted his

admission that he made checks payable to cash drawn on Plaintiffs’ bank

accounts and deposited those checks in his personal bank account. The trial

record well supports the state court’s conclusion that Delannoy was liable

on both theories of recovery.

      The Tentative Statement of Decision

      After trial, the state court first entered a tentative statement of

decision (“TSOD”). It held Delannoy liable for $59,550.07 for the value of

the converted personal property other than cash plus pre-judgment

interest. As for the cash he took, the state court noted that “[m]oney cannot

be the subject of a cause of action for conversion unless there is a specific,

identifiable amount involved” and stated that “[h]ere, identifiable amounts

are involved.” Thus, it additionally held Delannoy liable for $722,530 for

the value of “converted” cash and prejudgment interest. Finally, it found,

by clear and convincing evidence, that Delannoy’s takings were “done with

fraud, if not malice,” and concluded that punitive damages and a second

stage of the trial would be appropriate.

      The Minute Order

      After the punitive damages trial, the state court issued a minute

order (“Minute Order”), awarding Plaintiffs $60,000 in punitive damages


                                        4
under Cal. Civ. Code § 3294 based on its finding that Delannoy acted with

fraud, malice, and an intent to cause economic injury. It reiterated that its

$59,550.07 award was “on the conversion cause of action.” Then, after

reciting the elements for a money had and received claim, it clarified that

“[i]t was under this theory of recovery that the Court intended to award

the cash plus prejudgment interest. Since judgment has not been entered

yet, the Court may correct or clarify its [TSOD] accordingly, and now does

so.” The Minute Order directed Plaintiffs’ counsel to prepare the judgment.

      The State Court Judgment and the Appeal

      The state court entered judgment against Delannoy (“Judgment”)

consistent with the TSOD and Minute Order in all but two respects: (1) it

described the converted property as inclusive of the cash taken by

Delannoy; and (2) it provided that Delannoy shall pay Alessa Leigh LLC

damages for the cash taken under both the conversion and money had and

received theories of recovery. The state court handwrote on the Judgment

that “[t]he court notes that no objections to proposed judgment were filed.”

The Judgment was assigned to Woodlawn and appealed by Delannoy

(“State Court Appeal”).

The Postpetition Proceedings

      The Sale of Delannoy’s State Court Appeal Rights and the

Conclusion of the State Court Appeal

      Before the conclusion of the State Court Appeal, Delannoy


                                       5
commenced his chapter 7 case. Woodlawn responded with a

nondischargeability complaint seeking to have the Judgment debt excepted

from discharge under §§ 523(a)(2), (4), and (6). Delannoy answered and

counterclaimed for damages for alleged automatic stay violations.

      And Woodlawn capitalized on an advantage arising directly from

Delannoy’s decision to file a chapter 7 case; the Trustee filed a motion to

sell Delannoy’s appeal rights (“Appeal Rights”) to Woodlawn for $7,500,

subject to overbid. In addition to analyzing the sale of the Appeal Rights to

Woodland under § 363, the Trustee analyzed it as a Rule 9019 compromise.

He maintained it was a fair and reasonable settlement and that a successful

prosecution of the State Court Appeal was highly unlikely.

      Delannoy opposed the sale. Not surprisingly, he expressed a more

optimistic view of his chances in the State Court Appeal and alleged,

among other things, that the sale would be used to terminate his State

Court Appeal. Thus, he contended that it amounted to an impermissible

waiver of his right to a discharge in violation of § 524(c). He also filed a

motion to compel abandonment of the Appeal Rights.

      The overbid auction of the Appeal Rights resulted in their sale to

Woodlawn for $10,000. Delannoy all but discarded his abandonment

motion and instead participated as a bidder. In the process of approving

the sale, the bankruptcy court twice referred to the State Court Appeal as a

“longshot.” It also described Delannoy’s chance of completely prevailing as


                                        6
“probably highly unlikely.”

      It then entered an order authorizing the sale, which expressly

authorized Woodlawn to dismiss the State Court Appeal.3

      Delannoy appealed the order, and we affirmed.4 At no point in that

appeal did he challenge the bankruptcy court’s finding that his chances in

the State Court Appeal were a “longshot.”

      The Dismissal of the State Court Appeal

      Thereafter, in the State Court Appeal, the California Court of Appeal

added Woodlawn as the “appellant,” dismissed the appeal pursuant to

Woodlawn’s request, and issued a remittitur deeming the Judgment final.

      The Nondischargeable Judgment

      Woodlawn then filed a motion for summary judgment or summary

adjudication on its nondischargeability complaint based on the preclusive

effect of the now final Judgment. Delannoy opposed and contended that

summary adjudication on the § 523(a)(6) claim would be improper because,

he argued, the state court erred in awarding Plaintiffs damages for cash

taken under both of Plaintiffs’ theories of recovery—rather than only under

the money had and received theory—per the Minute Order.

      At the hearing on Woodland’s motion, among other things, the


      3
       The bankruptcy court also entered an order denying the abandonment motion,
which Delannoy did not appeal.
      4
          Delannoy appealed to the Ninth Circuit. That appeal is pending without a stay.

                                             7
bankruptcy court took judicial notice of the TSOD, Minute Order, and

Judgment but stated that, in determining the actual ruling of the state

court, it relied on the Judgment and considered the TSOD and Minute

Order solely for the purpose of determining whether or not particular

issues had been litigated. Under this framework, the bankruptcy court

denied summary judgment on Woodlawn’s §§ 523(a)(2) and (4) claims but

determined that the entire Judgment was nondischargeable under

§ 523(a)(6). It relied on the Judgment’s findings of conversion and fraud

and malice in support of the punitive damages award.

      In so ruling, it rejected Delannoy’s argument that the Judgment could

not be given preclusive effect due to its deviations from the Minute Order.

It emphasized that it had no reason to believe that the state court was in

error; the state court had apparently reviewed the Judgment as evidenced

by its handwritten notation thereon. The bankruptcy court also rejected

Delannoy’s argument that Woodlawn’s purchase of his Appeal Rights

destroyed the privity necessary to apply issue preclusion.

      The bankruptcy court entered its order granting Woodlawn summary

adjudication as to its § 523(a)(6) claim and later, pursuant to Woodlawn’s

motion, entered an order dismissing Woodlawn’s §§ 523(a)(2) and

(4) claims and certifying under Civil Rule 54(b) that there was no just

reason for delay in entering judgment on Woodlawn’s § 523(a)(6) claim.5

      The bankruptcy court then entered its judgment excepting from

      5
          The counterclaim for alleged stay violations remained pending.

                                            8
Delannoy’s discharge the amount of $846,089.65, together with post-

judgment interest, under § 523(a)(6). Delannoy timely appealed.

                               JURISDICTION

      The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334 and

157(b)(2)(I). We have jurisdiction under 28 U.S.C. § 158, notwithstanding

that the bankruptcy court’s judgment did not adjudicate all of the claims,

because the bankruptcy court certified that there was no just reason to

delay entry of judgment on Woodlawn’s § 523(a)(6) claim under Civil

Rule 54(b) and because Delannoy’s remaining counterclaim would not

require an appellate court to re-examine the issues and facts supporting

judgment on Woodlawn’s § 523(a)(6) claim. See Cutter v. Seror (In re Cutter),

398 B.R. 6, 16 (9th Cir. BAP 2008), aff’d, 468 F. App’x 657 (9th Cir. 2011).

                                     ISSUE

      Did the bankruptcy court err in granting summary judgment on

Woodlawn’s § 523(a)(6) claim based on issue preclusion?

                         STANDARDS OF REVIEW

      We review de novo a bankruptcy court’s grant of summary judgment

and exception of a debt from discharge under § 523. See Black v. Bonnie

Springs Family Ltd. P’ship (In re Black), 487 B.R. 202, 210 (9th Cir. BAP 2013).

      We also review de novo a bankruptcy court’s determination that issue

preclusion is available. Id. If issue preclusion is available, we review its

application for an abuse of discretion. Id. A bankruptcy court abuses its


                                        9
discretion if it applies the wrong legal standard, misapplies the correct

legal standard, or its factual findings are illogical, implausible, or without

support in inferences that may be drawn from the facts in the record. See

TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011).

      We may affirm on any basis supported by the record. In re Black,

487 B.R. at 211.

                                 DISCUSSION

      Summary judgment is appropriate when the pleadings and

supplemental materials show that there is no genuine issue as to any

material fact on the claims and the moving party is entitled to judgment as

a matter of law. Roussos v. Michaelides (In re Roussos), 251 B.R. 86, 91

(9th Cir. BAP 2000). A properly-supported summary judgment motion

cannot be defeated by the mere existence of some alleged factual dispute.

Id. The requirement is that there be no genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). Only disputes

over facts that might affect the outcome of the lawsuit may defeat a

summary judgment motion. Id. at 248.

      The bankruptcy court may grant summary judgment in a

dischargeability proceeding based on the issue preclusive effect of a

judgment. See Grogan v. Garner, 498 U.S. 279, 284-85 & n.11 (1991). It “must

give to a state-court judgment the same preclusive effect as would be given

that judgment under the law of the State in which the judgment was


                                        10
rendered.” Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984).

      In California, issue preclusion prevents a party from re-litigating a

previously decided issue in a second suit if: (1) the issue is identical to that

decided in the first suit; (2) the issue was actually litigated in the first suit;

(3) the issue was necessarily decided in the first suit; (4) the decision in the

first suit is final and on the merits; and (5) the party is the same as, or in

privity with, the party to the first suit. Lucido v. Super. Ct., 51 Cal. 3d 335,

341(1990). Even if these five requirements are met, its application must be

consistent with the public policies of “preservation of the integrity of the

judicial system, promotion of judicial economy, and protection of litigants

from harassment by vexatious litigation.” Id. at 343.

      The party asserting issue preclusion must prove all the criteria for its

application by introducing a record sufficient to reveal the controlling facts

and the exact issues litigated in the first suit. Kelly v. Okoye (In re Kelly),

182 B.R. 255, 258 (9th Cir. BAP 1995). Reasonable doubt as to what was

decided in the first suit will weigh against applying issue preclusion. Id.

      Delannoy asserts that none of the six criteria for issue preclusion

exist. He argues that the identical issues were not actually litigated and

necessarily decided by the state court because Plaintiffs’ claims did not

require proof of intent to harm and their money had and received claim

was not an intentional tort. He argues that the Judgment was neither on the

merits nor obtained by a party in privity with him because his adversary


                                         11
purchased his Appeal Rights and dismissed the State Court Appeal to

render the Judgment final. And he argues that the bankruptcy court erred

in failing to engage in a public policy analysis. We disagree.

A. We find no reversible error in the bankruptcy court’s failure to

conduct a public policy analysis.

      Even where the five threshold criteria for issue preclusion are met, a

bankruptcy court must conduct an “inquiry into whether imposition of

issue preclusion in the particular setting would be fair and consistent with

sound public policy” before applying issue preclusion. Khaligh v. Hadaegh

(In re Khaligh), 338 B.R. 817, 824-25 (9th Cir. BAP 2006), aff’d, 506 F.3d 956

(9th Cir. 2007). Three fundamental policies should be considered:

“preservation of the integrity of the judicial system, promotion of judicial

economy, and protection of litigants from harassment by vexatious

litigation.” Lucido, 51 Cal. 3d at 343. A bankruptcy court’s decision to apply

issue preclusion ultimately is a discretionary matter, turning on whether its

application is consistent with these policies. Id. at 343-44.

      Delannoy argues that (1) the bankruptcy court erred by not explicitly

assessing whether the application of issue preclusion was consistent with

public policy; and (2) the application was not consistent with public policy

because he could not prosecute his State Court Appeal. We agree that the

record does not reflect that the bankruptcy court explicitly conducted a

public policy inquiry directly in connection with Woodlawn’s summary


                                       12
judgment motion. But we do not perceive this oversight as reversible error

because we can do so in the first instance given that the record allows a

complete understanding of these issues. Swanson v. Levy, 509 F.2d 859, 861

(9th Cir. 1975). And we conclude that the application of issue preclusion

did not contravene public policy.

      In discussing public policy, Woodlawn overstates the import of the

bankruptcy court’s sale and compromise order and our affirmance of the

order in Delannoy I. Specifically, it posits that the order—so far upheld on

appeal—conclusively established that the application of issue preclusion is

consistent with public policy pursuant to the “law of the case” doctrine.

      We disagree. “Under the ‘law of the case’ doctrine, a court is

ordinarily precluded from reexamining an issue previously decided by the

same court, or a higher court, in the same case.” Richardson v. United States,

841 F.2d 993, 996 (9th Cir. 1988) (citations omitted), amended, 860 F.2d 357

(9th Cir. 1988). For the doctrine to apply, “the issue in question must have

been decided explicitly or by necessary implication in the previous

disposition.” United States v. Lummi Indian Tribe, 235 F.3d 443, 452 (9th Cir.

2000) (internal quotation marks and citation omitted). We reject the notion

that the sale and compromise order or Delannoy I resolved, either explicitly

or by necessary implication, whether issue preclusion could or should

apply.

      In approving the sale and compromise, the bankruptcy was not


                                      13
obliged to consider the effect of a transfer of the Appeal Rights to

Woodlawn on its nondischargeability claims. Neither were we so obliged

in our review of the sale and compromise order. Approval of the sale

hinged on whether the Trustee proposed the sale in good faith and for a

proper purpose, the sale was in the best interests of the estate, and the sale

yielded optimal value for the estate under the circumstances. See Simantob

v. Claims Prosecutor, LLC (In re Lahijani), 325 B.R. 282, 288 (9th Cir. BAP

2005); 240 N. Brand Partners, Ltd. v. Colony GFP Partners, L.P. (In re 240 N.

Brand Partners, Ltd.), 200 B.R. 653, 658 (9th Cir. BAP 1996). And approval of

the compromise depended on whether the compromise was fair and

equitable after consideration of the probability of success in the State Court

Appeal, the difficulties in collection, the complexity, expense,

inconvenience, and delay in prosecuting the appeal, and the paramount

interest of creditors. Goodwin v. Mickey Thompson Entm’t Grp., Inc. (In re

Mickey Thompson Entm’t Grp., Inc.), 292 B.R. 415, 420 (9th Cir. BAP 2003).

      To the extent that either the bankruptcy court or we considered the

effect of the sale and compromise on the availability of issue preclusion in

the nondischargeability action, such consideration occurred within the

context of assessing the value of the sale and compromise to the estate and

addressing Delannoy’s assertion that the sale would impermissibly waive

his right to a discharge. Neither the bankruptcy court’s order nor our

Delannoy I decision determined that Woodlawn would be able to


                                       14
successfully assert issue preclusion as a consequence of its purchase of the

Appeal Rights. That remained an open issue until the bankruptcy court

adjudicated Woodlawn’s summary judgment motion. At most, Woodlawn

purchased the possibility of obtaining the finality necessary to then argue

that issue preclusion could and should apply. It did not secure certain

victory in asserting issue preclusion.

      Delannoy likewise overstates the import of the sale and compromise

order. He argues that the judicial system’s integrity is harmed when a

party of means, such as Woodlawn, can purchase its desired result in

litigation, rather than by “full and fair” litigation on the merits. But, that is

not what happened here. Delannoy defended against Plaintiffs’ claims in

state court up until the adverse Judgment was entered. Rather than

prosecute his State Court Appeal to completion, he voluntarily filed a

chapter 7 bankruptcy, thereby relinquishing his Appeal Rights to the

Trustee. Woodlawn then purchased the Appeal Rights through a judicially

supervised bankruptcy sale. This process was neither improper nor unfair;

it did not call into question the judicial system’s integrity.

      As for judicial economy, application of issue preclusion would

prevent the unnecessary retrial of issues already fully and finally

determined by the state trial court. Baldwin v. Kilpatrick (In re Baldwin),

249 F.3d 912, 920 (9th Cir. 2001).

      Finally, with respect to the protection of parties from vexatious


                                         15
litigation, Delannoy has not shown that he was denied a full and fair

opportunity to litigate the issues in state court. Rather, he simply disagrees

with the outcome and would like another chance to re-litigate the issues.

And, importantly, in the process of granting the Trustee’s sale and

compromise motion, the bankruptcy court referred to the State Court

Appeal as a “longshot” and described his chance of prevailing as “probably

highly unlikely.” It would have been unfair to Woodlawn to require it to

re-litigate the willful and malicious injury issues in the bankruptcy court

when Plaintiffs had already successfully done so in state court and the

State Court Appeal likely had little or no merit. Id.

      Accordingly, we find there is substantial evidence in the record

demonstrating that application of issue preclusion on the facts before the

bankruptcy court was consistent with sound and fair public policy.

B. The issues were identical.

      Issue preclusion requires a comparison of the issues presented in the

bankruptcy case and in the state court action. The bankruptcy court held

that the Judgment constituted a nondischargeable debt under § 523(a)(6),

which exempts from discharge a debt “for willful and malicious injury by

the debtor to another entity or to the property of another entity.”

§ 523(a)(6).

      The “willful” injury and “malicious” injury requirements of

§ 523(a)(6) are separate and distinct from one another. Ormsby v. First Am.


                                       16
Title Co. of Nev. (In re Ormsby), 591 F.3d 1199, 1206 (9th Cir. 2010). The

“willful injury requirement is met only when the debtor has a subjective

motive to inflict injury or when the debtor believes that injury is

substantially certain to result from his own conduct.” Carrillo v. Su (In re

Su), 290 F.3d 1140, 1142 (9th Cir. 2002). “A ‘malicious’ injury involves ‘(1) a

wrongful act, (2) done intentionally, (3) which necessarily causes injury,

and (4) is done without just cause or excuse.’” Id. at 1146-47 (quoting

Petralia v. Jercich (In re Jercich), 238 F.3d 1202, 1209 (9th Cir. 2001)).

      Debts incurred by conversion of another’s property may qualify as

nondischargeable under § 523(a)(6). Del Bino v. Bailey (In re Bailey), 197 F.3d

997, 1000 (9th Cir. 1999).“A conversion, under California law, establishes

the debtor’s wrongful exercise of dominion over the personal property of

another, but it does not necessarily decide the type of wrongful intent on

the part of the debtor that is necessary for the damages to be a

nondischargeable debt under § 523(a)(6).” Thiara v. Spycher Bros. (In re

Thiara), 285 B.R. 420, 429 (9th Cir. BAP 2002) (internal citations and

quotation marks omitted). Thus, a debt for conversion under California law

is excepted from discharge under § 523(a)(6) only if the injury was willful

and malicious. Id. at 427.

      In this case, the Judgment awarded all compensatory damages “for

conversion.” While the Judgment did not include the words “willful” or

“malicious” to describe the conversion, the punitive damages


                                         17
award—which was necessarily requested and predicated on Delannoy’s

conversion6—was supported by the requisite findings of intent to cause

injury and satisfied the willful and malicious injury requirements of

§ 523(a)(6). It was based on findings that Delannoy took Plaintiffs’ cash and

other personal property with fraud, malice, and an intent to cause

economic injury, and that Delannoy’s “acts showed a pattern or practice,

and involved trickery and/or deceit.” Such language collectively

demonstrates that Delannoy’s conversion constituted a willful and

malicious injury under § 523(a)(6).7

      The bankruptcy court did not err in finding an identity of issues.

C. The issues were actually litigated.

      Neither did it err in finding that the issues were actually litigated.

Under California law, “an issue was actually litigated in a prior proceeding

if it was properly raised, submitted for determination, and determined in


      6
        Punitive damages were not recoverable on Plaintiffs’ alternative money had
and received claim. Steiner v. Rowley, 35 Cal. 2d 713, 720 (1950).
      7
         In analyzing the “identity of issues” criterion for issue preclusion, we need not
decide whether Plaintiffs’ money had and received claim entailed the same issues as
those underlying a § 523(a)(6) claim because all damages awarded by the state court
either exclusively or alternatively arose from and related to Delannoy’s conversion of
Plaintiffs’ property. And, while we need not, and do not, decide the issue, we observe
that there may be an identity of issues stemming from the quasi-contractual money had
and received claim. A debt resulting from an intentional breach of contract claim
accompanied by tortious conduct that results in willful and malicious injury is excepted
from discharge under § 523(a)(6). In re Jercich, 238 F.3d at 1205.


                                            18
that proceeding.” Hernandez v. City of Pomona, 46 Cal. 4th 501, 511 (2009)

(citations omitted). Delannoy argues that his intent to harm was not

actually litigated because it was not clearly raised in the pleadings. Not so.

Plaintiffs alleged in both their claims that his acts were “willful, malicious,

and oppressive and were undertaken with the intent to cause injury and

damage to Plaintiffs, therefore justifying an award of exemplary and

punitive damages.”

D. The issues were necessarily decided.

      Delannoy also contests that the issue of his conversion of Plaintiffs’

cash was necessarily decided because the damages award for the cash he

took from Plaintiffs is based on determinations of both conversion and

money had and received, either of which standing independently would be

sufficient to support the result. And he claims that a judgment for money

had and received cannot satisfy a § 523(a)(6) claim.8 He cites to Comment i

to the Restatement (Second) of Judgments § 27 (Am. Law Inst. 1982)

(“Comment I”) in support, which states that “[i]f a judgment of a court of

first instance is based on determinations of two issues, either of which

standing independently would be sufficient to support the result, the

judgment is not conclusive with respect to either issue standing alone.” We



      8
         As we noted supra, the money had and received findings may match the
elements of a § 523(a)(6) claim. To the extent they do, Delannoy’s argument here is
utterly lacking.

                                           19
disagree for a number of reasons.

      First, it is not clear that California courts follow Comment I. See

Flying J, Inc. v. Pistacchio, No. CV-F-03-6706 OWW/GSA, 2008 WL 906396, at

*42 (E.D. Cal. Mar. 31, 2008), aff’d, 351 F. App’x. 236 (9th Cir. 2009)

(“Independent research reveals no reported California decision discussing

or applying comment i to Section 27.”); Zevnik v. Super. Ct., 159 Cal. App.

4th 76, 83 (2008) (“We have found no California opinion on point dated

after the Restatement Second.”). In fact, when given the opportunity to

clarify whether California follows Comment I, the Supreme Court of

California expressly “caution[ed]... that [it takes] no position on the

significance of an independently sufficient alternative ground reached by

the trial court and not challenged on appeal.” Samara v. Matar, 5 Cal. 5th

322, 337 (2018). It did so after commenting that “[c]ourts have understood

the necessarily decided prong to require only that the issue not have been

entirely unnecessary to the judgment in the initial proceeding—leaving

room for a decision based on two grounds to be preclusive as to both.” Id.

at 327 (internal quotation marks and citation omitted).

      Second, before the Restatement was adopted, California courts

followed a different rule set forth in Comment n to Restatement (First) of

Judgments § 68 (Am. Law Inst. 1942), which provided that issue preclusion

could bar re-litigation of an issue when a judgment is based on alternative

grounds. See, e.g., Evans v. Horton, 115 Cal. App. 2d 281 (1953).


                                       20
      Third, even if California courts embrace Comment I, one of its

rationales is that “a determination in the alternative may not have been as

carefully or rigorously considered as it would have if it had been necessary

to the result, and in that sense it has some of the characteristics of dicta.”

See Comment I, illus. 15. It does not necessarily address a scenario where

one set of facts supports liability under multiple claims. Here, the state

court found a unitary set of facts that supported two claims, each premised

on Delannoy’s takings done with fraud and intentional malice. Thus, the

Judgment should be given preclusive effect even if California courts

embrace Comment I.

      Fourth, one of Comment I’s rationales is that “a determination in the

alternative may not have been as carefully or rigorously considered as it

would have if it had been necessary to the result, and in that sense it has

some of the characteristics of dicta.” Comment I. And it acknowledges that

“there may be causes where” alternative grounds may be given preclusive

effect “because of the fullness with which the issue was litigated and

decided in the first action.” Id. Such is the case here because the two claims

relied on identical factual predicates. Thus, Delannoy had incentive and

opportunity to fully litigate the issues at trial.

E. The issues were decided on the merits.

      Delannoy contends that the bankruptcy court erred in concluding

that the Judgment was final and on the merits because it “evaded appellate


                                        21
review” when Woodlawn purchased his Appeal Rights to dismiss the State

Court Appeal. He relies on a California Supreme Court decision, Samara,

5 Cal. 5th 322. But Samara provides no basis for reversal.

      In Samara, the court held that when a trial court has ruled against a

party on alternative grounds and an appellate court affirms the judgment

on one ground without reviewing the merits of the alternative ground, the

judgment does not have preclusive effect in a subsequent action that is

based on the unreviewed ground. In that situation, the “preclusive effect of

the judgment should be evaluated as though the trial court had not relied

on the unreviewed ground.” Id. at 326.

      Delannoy wishes us to conclude from Samara that whenever an

appellate court does not hear and decide the merits of a debtor’s appeal of

a judgment based on alternative grounds, the judgment is not final and on

the merits for issue preclusion purposes. But that is not the holding in

Samara. Although the procedural setting in the present case materially

diverges from the situation in Samara, the court’s rationale is instructive:

      [t]he availability of a direct appeal reflects a sensible
      determination that the process culminating in a trial court’s
      disputed decision is not sufficient to resolve litigation
      conclusively. Of course, a litigant’s ability to secure appellate review
      may be waived or forfeited, as when a litigant fails to file a timely
      notice of appeal or fails to make an objection in the trial court.
      But when a litigant properly seeks appellate review of a ground
      underlying a trial court’s determination, the fortuity that the
      judgment may be sustained on some other ground should not

                                         22
      imbue the challenged ground with final and conclusive effect.
      The challenged ground is no more reliable—no more deserving
      of finality—merely because it need not be evaluated to resolve
      the appeal.

Id. at 333 (emphasis added).

      Delannoy timely appealed the Judgment, objected to the Trustee’s

sale of his Appeal Rights to Woodlawn, and sought abandonment of the

Appeal Rights to him so that he could continue the State Court Appeal. In

that regard, he facially does not appear to have waived, forfeited, or

untimely sought to enforce his Appeal Rights. But his efforts came too late

because he set the wheels in motion for the Trustee to sell his Appeal

Rights by filing a chapter 7 case before completing his State Court Appeal.

      His prepetition Appeal Rights necessarily became property of his

bankruptcy estate subject to the Trustee’s exclusive administration, which

may (and did) include a sale of the Appeal Rights to Delannoy’s adversary

under § 363 and Rule 9019. See Delannoy I, 2018 WL 4190874, at *7.

      In that regard, his bankruptcy filing was the functional equivalent of

a relinquishment of his Appeal Rights. Thus, we conclude that the fact that

the state appellate court did not hear and decide the merits of his appeal

does not militate against the bankruptcy court’s application of issue

preclusion because he chose to file a chapter 7 petition and thereby

voluntarily relinquished to the chapter 7 trustee the right to pursue, or not

pursue, the appeal.

                                      23
F. Privity exists.

      Delannoy finally argues that issue preclusion was not available

because privity was lacking. “Privity exists where the party against whom

collateral estoppel is asserted was a party to the prior adjudication where

the issue to be estopped was finally decided.” Ayers v. City of Richmond,

895 F.2d 1267, 1271 (9th Cir. 1990). In addition, privity

      refers to a mutual or successive relationship to the same rights of
      property, or to such an identification in interest of one person
      with another as to represent the same legal rights and, more
      recently, to a relationship between the party to be estopped and
      the unsuccessful party in the prior litigation which is
      “sufficiently close” so as to justify application of the doctrine of
      collateral estoppel. This requirement of identity of parties or
      privity is a requirement of due process of law.

      Even if these threshold requirements are satisfied, the doctrine
      will not be applied if such application would not serve its
      underlying fundamental principles. The determination whether
      a party is in privity with another for purposes of collateral
      estoppel is a policy decision. Privity is essentially a shorthand
      statement that collateral estoppel is to be applied in a given case
      assuming the other requirements are satisfied; there is no universally
      applicable definition of privity. In the final analysis, the determination
      of privity depends upon the fairness of binding appellant with the
      result obtained in earlier proceedings in which it did not participate.
      Whether someone is in privity with the actual parties requires
      close examination of the circumstances of each case.

Rodgers v. Sargent Controls & Aerospace, 136 Cal. App. 4th 82, 90-91 (2006), as

modified (Feb. 7, 2006) (emphasis added) (internal quotation marks and

                                          24
citations omitted).

      Privity exists here. Delannoy was a party to the state court action at

all times leading up to entry of the Judgment. While he was not a party

when the Judgment became final, he voluntarily relinquished his Appeal

Rights to the Trustee upon his bankruptcy filing. This was tantamount to

an assignment of his interests. He cites to no case law that persuades us

that his surrender of his Appeal Rights to a third party after participating

in the case as a party until entry of Judgment destroyed privity.

                              CONCLUSION

      Based on the foregoing, we AFFIRM.




                                      25